DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 13-14, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10609959. Although the claims at issue are not identical, they are not patentably distinct from each other because in reference to instant claim:
	
1. An aerosol-generating article comprising: a storage portion containing an aerosol-forming substrate; and a hydrochromic material within the storage portion, the hydrochromic material configured to be transparent or translucent when in contact with the aerosol-forming substrate and to be opaque in an absence of the aerosol-forming substrate.
	Claim 1 of 10609959 defines: 
1. An aerosol-generating article comprising: a storage portion configured to contain an aerosol-forming substrate; and a hydrochromic material on the storage portion, the hydrochromic material configured to exhibit a first colour when in contact with the aerosol-forming substrate and to exhibit a second colour in an absence of the aerosol-forming substrate.
	The difference being only in the first color and second color equating to transparent/translucent and opaque respectively.  Generally a mere change in color is not inventive.  
2. The aerosol-generating article of claim 1, wherein the aerosol-forming substrate is a liquid.
Claim 9 of 10609959 defines: 
9. The aerosol-generating article according to claim 1, wherein the aerosol-forming substrate includes water. (which is commonly understood as  a liquid)
The difference being that the patented “water” is narrower than the claimed “liquid” and it has been held that the narrow anticipates the broad. 
3. The aerosol-generating article of claim 1, wherein the aerosol-forming substrate includes nicotine.
Claim 10 of 10609959 defines: 
10. The aerosol-generating article according to claim 1, wherein the aerosol-forming substrate includes nicotine.

4. The aerosol-generating article of claim 1, wherein at least a part of the storage portion is transparent or translucent to permit a viewing of the hydrochromic material within. 
	Note that a portion of the storage portion must be transparent or translucent for the first or second color to be exhibited (to the user) as claimed in the 10609959.
5. The aerosol-generating article of claim 1, wherein the hydrochromic material is on an internal surface of the storage portion.
Claim 4 of 10609959 defines: 
4. The aerosol-generating article according to claim 1, wherein the storage portion includes a storage container configured to contain a liquid as the aerosol-forming substrate, and the hydrochromic material is on an internal surface of the storage container.
Note the porous material is in the storage  portion so a material on the outer surface of the porous material would be on a surface internal to the storage portion. 

6. The aerosol-generating article of claim 1, wherein the storage portion includes a porous material onto which the aerosol-forming substrate is absorbed.
Claim 2 of 10609959 defines: 
2. The aerosol-generating article according to claim 1, further comprising: a base layer, wherein the storage portion includes a porous material on the base layer, and the aerosol-forming substrate is a liquid that is sorbed into the porous material.
7. The aerosol-generating article of claim 6, wherein the hydrochromic material is on an outer surface of the porous material.
Claim 3 of 10609959 defines: 
3. The aerosol-generating article according to claim 2, wherein the hydrochromic material is on an outer surface of the porous material.

8. The aerosol-generating article of claim 1, further comprising: a base layer on which the storage portion is disposed.
Claim 2 of 10609959 defines: 
2. The aerosol-generating article according to claim 1, further comprising: a base layer, wherein the storage portion includes a porous material on the base layer, and the aerosol-forming substrate is a liquid that is sorbed into the porous material.

13. The aerosol-generating article of claim 1, wherein the hydrochromic material is configured to change to a white color that is opaque in the absence of the aerosol-forming substrate.
Claim 1 of 10609959 defines: 
1. An aerosol-generating article comprising: a storage portion configured to contain an aerosol-forming substrate; and a hydrochromic material on the storage portion, the hydrochromic material configured to exhibit a first colour when in contact with the aerosol-forming substrate and to exhibit a second colour in an absence of the aerosol-forming substrate.
	The difference being only in the first color and second color equating to transparent/translucent and opaque white respectively.  Generally a mere change in color is not inventive.  

14. The aerosol-generating article of claim 1, wherein the storage portion is in a form of a container defining an outlet configured for delivery of the aerosol-forming substrate therefrom.
Claim 5 of 10609959 defines: 
5. The aerosol-generating article according to claim 4, wherein the storage container defines an outlet configured for delivery of the aerosol-forming substrate from the storage container.
18. An aerosol-generating system comprising: an aerosol-generating article including an aerosol-forming substrate and a hydrochromic material, the hydrochromic material configured to be transparent or translucent when in contact with the aerosol-forming substrate and to be opaque in an absence of the aerosol-forming substrate; and an aerosol-generating device configured to receive the aerosol-generating article, the aerosol-generating device including a power supply, a photosensor, and a controller, the photosensor configured to sense an optical property of the hydrochromic material of the aerosol-generating article, the controller configured to permit a supply of electrical current from the power supply when the optical property indicates that the hydrochromic material is transparent or translucent and to halt the supply of the electrical current from the power supply when the optical property indicates that the hydrochromic material is opaque.

Claim 5 of 10609959 defines: 
13. An aerosol-generating device configured for combination with an aerosol-generating article, the aerosol-generating device comprising: an electrical power supply; an electronic photosensor configured to sense an optical property of a portion of the aerosol-generating article when the aerosol-generating article is combined with the aerosol-generating device; and a controller configured to monitor a value of the sensed optical property when the aerosol-generating device is operated in combination with the aerosol-generating article, the controller configured to permit a supply of electrical power from the electrical power supply when the value of the sensed optical property is within a first range, the controller configured to prevent a supply of electrical power from the electrical power supply when the value of the sensed optical property is outside the first range.
The difference being only in the first color and second color equating to transparent/translucent and opaque respectively.  Generally a mere change in color is not inventive.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	 Allowable Subject Matter
Claims 9-12, 15-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761